NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ALARIC M. EMANUEL,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-572
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Charlotte County; Donald H. Mason,
Judge.




PER CURIAM.


              Affirmed.


BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.